Citation Nr: 0426257	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  04-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from November 1943 to November 1945.

This appeal comes before the Board of Veterans' Affairs (VA) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Pursuant to 38 C.F.R. § 20.900 (2003), this case has been 
advanced on the docket.


FINDING OF FACT

There is no competent medical evidence linking macular 
degeneration to any in-service injury or disease.  


CONCLUSION OF LAW

Macular degeneration was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).

In a January 2003 letter, the RO notified the veteran of the 
requirements under the VCAA.  This letter, along with the 
statement of the case provided notice to the claimant of the 
evidence of record.  The claimant was further provided notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Additionally, these 
documents provided notice why the evidence was insufficient 
to award service connection, as well as notice that the 
appellant could still submit supporting evidence.  In 
addition, a January 2004 letter provided further opportunity 
for the claimant to submit evidence in support of his claim.  
Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to again notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran contends that as a result of intense day long 
light exposure while undergoing in-service dental treatment, 
he now has macular degeneration.  After the procedure, he 
reports being unable to see very well, and that he stumbled 
and fell outside the dental clinic.  Thereafter, he was 
reportedly taken by ambulance to the hospital for treatment.  
He claims that he was diagnosed with macular degeneration 
approximately four years ago and that two physicians have 
advised him that his macular degeneration was the result of 
this in-service treatment.  

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The veteran's service medical records appear to have been 
destroyed in a fire which occurred at the National Personnel 
Records Center (NPRC) in 1973.  Because of this, there is a 
heightened duty to assist the claimant.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  In January 2003, the 
RO made a request for all of the veteran's service 
medical/dental/SGO records.  In response, NPRC submitted a 
hospital report generated by the Surgeon General's Office 
(SGO), indicating that the claimant had been hospitalized for 
gastritis.  No other records were submitted.  NPRC's reply 
indicated that this single record constituted all the 
available medical/SGO records.  As the record indicates that 
the above SGO document consists of all available service 
medical documents, any other further development would be 
fruitless.  

As mentioned above, the appellant reported in a January 2003 
statement, that he was diagnosed with macular degeneration 
approximately four years ago, and that two physicians who 
evaluated him advised that his macular degeneration was the 
result of in-service treatment.  In January 2004, the RO 
provided the appellant with the opportunity to either submit 
these medical records belonging to these physicians, or to 
provide the proper authorization for the RO to assist him in 
obtaining those records.  The appellant did not respond.  

The appellant has not submitted any competent clinical 
evidence showing that he has macular degeneration which is in 
any way related to service, despite the RO's request for such 
records.  Without competent evidence that the veteran has 
macular degeneration, and without competent evidence 
supporting the contention that macular degeneration is the 
result of military service, service connection cannot be 
granted.  

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for macular degeneration is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



